Citation Nr: 1206758	
Decision Date: 02/24/12    Archive Date: 03/09/12

DOCKET NO.  09-13 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for residuals of a traumatic brain injury (TBI).

2.  Entitlement to service connection for right lower extremity radiculopathy.

3.  Entitlement to service connection for left lower extremity radiculopathy.

4.  Entitlement to an initial disability rating in excess of 20 percent for a lumbar spine disability.

5. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Jeffrey J. Bunten, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H.E. Costas, Counsel


INTRODUCTION

The Veteran served on active duty from March 1993 to March 2003, and from January 2005 to May 2006. 

This appeal is before the Board of  Veterans' Appeals (Board) on appeal from June 2007 and March 2009 rating decisions by the St. Louis, Missouri Department of Veterans Affairs (VA) Regional Office (RO).

In June 2007, the RO granted service connection for a lumbar spine disability and awarded an initial disability rating of 10 percent, effective May 30, 2006.  A May 2008 rating decision increased the evaluation to 20 percent, also effective May 30, 2006.

In March 2009, the RO denied entitlement to service connection for a traumatic brain injury, right lower extremity radiculopathy and left lower extremity radiculopathy.

The Board acknowledges Rice v. Shinseki, 22 Vet. App. 447 (2009), in which the United States Court of Appeals for Veterans Claims (Court) held that a total rating based on individual unemployability, due to service-connected disability (TDIU) claim is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran.  Here, the Veteran expressly raised a claim for TDIU that was denied in October 2008.  Although he did not appeal that determination, such issue nevertheless remains a component of the increased rating claim on appeal.  As such, the issue is found to be in appellate status.

In August 2011, the Veteran presented testimony before the undersigned member of the Board during a hearing at the RO.  A transcript of the hearing has been associated with the claims file.

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The record reflects cognitive complaints, which the most probative evidence indicates are not consistent with a traumatic brain injury; no medical evidence relates any current residuals of a TBI with cognitive deficits to active service.

2.  The Veteran's lumbar spine disability is productive of neurologic impairment of the right lower extremity resulting in disability analogous to mild incomplete paralysis of the sciatic nerve. 

3.  The Veteran's lumbar spine disability is productive of neurologic impairment of the left lower extremity resulting in disability analogous to mild incomplete paralysis of the sciatic nerve.

4.  Throughout the period of appellate review, the Veteran's lumbar spine has not been productive of forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine; or, incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past twelve months.



CONCLUSIONS OF LAW

1.  Service connection for current residuals of a TBI with cognitive deficits is not warranted. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303 (2011).

2.  The criteria for a separate 10 percent evaluation for right-sided mild incomplete paralysis of the sciatic nerve have been met. 38 U.S.C.A. §§ 1155, 5110, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.321, 3.951, 4.1, 4.2, 4.7, 4.40, 4.45, 4.123, 4.124, 4.124a; Diagnostic Code 8520 (2011). 

3.  The criteria for a separate 10 percent evaluation for left-sided mild incomplete paralysis of the sciatic nerve have been met. 38 U.S.C.A. §§ 1155, 5110, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.321, 3.951, 4.1, 4.2, 4.7, 4.40, 4.45, 4.123, 4.124, 4.124a; Diagnostic Code 8520 (2011).

4.  The criteria for the assignment of an initial rating in excess of 20 percent for a lumbar spine disability have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5243 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify & Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The Veteran's claim of entitlement to an initial disability rating in excess of 20 percent for a lumbar spine disability arises from an appeal of the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, and additional notice is not required as any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

With regard to the service connection claims, the Veteran was sent letters in September 2006 and February 2009 that provided information as to what evidence was required to substantiate the claims and of the division of responsibilities between VA and a claimant in developing an appeal.  The letters also explained what type of information and evidence was needed to establish a disability rating and effective date.  Accordingly, no further development is required with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.  Moreover, his statements in support of the claim are of record, including testimony provided at an August 2011 before the undersigned.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims.  

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Traumatic Brain Injury

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); Degmetich v. Brown, 104 F. 3d 1328 (1997); Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service connection for certain chronic diseases and disorders, including arthritis, will be rebuttably presumed if they are manifest to a compensable degree within one year following active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309 (2011).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2011).

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

The Veteran here alleges entitlement to service connection for a traumatic brain injury.  He contends that he sustained an injury to his back, as well as head trauma, from an in-service motor vehicle accident.  Specifically, he was in a humvee that came to an abrupt halt, throwing him forward into the hatch.  However, in August 2011, he testified that he did not know that he had sustained any kind of head injury or loss of consciousness during service.  He further testified that he was proximate to explosive blasts on two occasions.  The first was when a mortar exploded within 100 yards of him and the second was when a mortar exploded within 50 yards of him.  

In July 2007, the Veteran presented with complaints of memory loss.  However, at he denied any history of head trauma.  That same month, he underwent a TBI screening wherein he reported a history of an in-service vehicular accident.  

The Veteran underwent a neuropsychological evaluation in February 2008.  Upon evaluation, the examiner indicted that this was a very difficult case to analyze.  There was no evidence that the Veteran had ever suffered a head injury that would impair his neuropsychological functioning.  A CT scan completed in October 2007 had been essentially negative.  It was held that poor sleep resulted in fluctuating attention levels during the evaluation.  Also, the Veteran's medication may have played a part in his less than optimal arousal level.  Nonetheless, the level of demonstrated impairment appeared to exceed that which would be expected considering the above factors.  He demonstrated significant cognitive problems in the areas of attention/concentration, some auditory memory measures and psychomotor speed .  His poor performance on subtests measuring visual discrimination and sequencing were also quite troubling.  Therefore, based on a review of the clinical history, mental status and test results, the Veteran was diagnosed with a cognitive disorder, not otherwise specified, PTSD by history and alcohol abuse in early partial remission.  Further neurological follow-up was recommended.  

In December 2008 the Veteran underwent a TBI consultation.  He reported that he was involved in a vehicular accident in December 2005.  He denied loss or alteration of unconsciousness, or any post-traumatic amnesia or penetration of the skull.  He had been wearing a helmet at the time of impact and he was uncertain as to whether he blacked out.  He later began experiencing back pain and was placed on light duty for his last three months in Iraq, though there was no history of prior treatment for TBI.  

The Veteran identified additional incidents with may have caused TBI, including an incident where a mortar exploded approximately 50 yards away from him.  However, he denied sustaining any loss of sight, dizziness or disorientation.  The examiners concluded that the findings were not consistent with a diagnosis of TBI.  In their clinical judgment, the Veteran's current presentation was most consistent with behavioral health conditions, meaning the Veteran's PTSD and depression.  Symptoms of depression, alcohol abuse/dependence and somatoform disorder were present.  

In December 2008, the Veteran also underwent an intake evaluation with the polytrauma team.  It was determined that he was endorsing mental health symptoms; therefore, he was not scheduled to see Polytrauma Psychology.

In February 2009, the Veteran underwent an additional neuropsychological consultation.  He endorsed numerous cognitive difficulties, including slowed thinking, difficulty concentration and remembering things his mother gives him to do.  He began noticing his cognitive problems in July 2006.  The examiner noted that the Veteran's report of events in which he was injured were vague and it was difficult to discern a lot of information from his report.  However, based on the Veteran's report, only a possible brief loss of consciousness was possible.  No post traumatic amnesia was reported.  Taken as a whole, and from a neuropsychological standpoint, these factors were suggestive of at most a concussion, which is not typically associated with significant cognitive symptoms persisting beyond a few months.  In this regard, the Veteran indentified the onset of his cognitive problems as being separated in time from the injury events he described.  The examiner reasoned that a brain injury involving diffuse damage, as is often caused by a blast injury, tends to affect cognitive domains including mental speed, attention, cognitive efficiency, and when severe high-level reasoning.  Symptoms following a mild TBI almost always resolve resolver over a period of 1-3 months.  The Veteran's present pattern of results was not consistent with the neuropsychological sequelae of head injury.  The present cognitive complaints were not shown in his cognitive performance.  His perception of deficits was thought to be secondary to distraction and inattentions secondary to his psychological symptoms.  Indeed, he performed within normal limits on a range of tasks.  From a neuropsychological standpoint, he did not appear to require supervision or assistance for neurocognitive problems and he appeared competent.  The examiner noted that the current evaluation failed to demonstrate the same pattern of cognitive difficulties as the prior assessment conducted in February 2008, which may indicate that the Veteran had made some gains over the years.  The Veteran was diagnosed with PTSD, alcohol dependence, and a depressive disorder.  

In May 2009, the Veteran underwent a VA psychiatric examination.  He was diagnosed with adjustment disorder with mixed anxiety and depressed mood.   Alcohol dependence was also diagnosed.  Regarding the etiology of his psychiatric symptomatology, the examiner opined that the current symptoms and diagnosis were not likely the result of the Veteran's military experience and that his "cognitive and emotional reactions" suggest a lack of coping skills and abilities that would just as likely be present if he had not joined the military.  However, the examiner suggested that the service-connected pain issues more likely than not exacerbated his coping deficiencies and helped to maintain the chronicity of his depression and anxiety symptoms.  

In October 2010, the Veteran endorsed that his overall cognition had diminished over the past few years and that he experienced persistent memory difficulties.  The VA psychiatrist noted that the Veteran's cognitive difficulties had been persistent throughout his treatment and he opined that while substance abuse certainly may have been a contributing factor, it did not appear to account for the extent and pervasiveness of the observed deficits.  

In January 2011, the RO held that service connection was warranted for PTSD.

In considering all of the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for current residuals of a TBI with cognitive deficits because there is no medical evidence which reflects symptoms attributable to such disorder.

Initially, the service treatment records fail to confirm that the Veteran sustained a TBI during service.  Moreover, he has denied experiencing any loss of consciousness or additional sequelae after the Humvee accident and the blast explosions.

Additionally, the evidence is not in relative equipoise as to whether the Veteran's current symptomatology is consistent with residuals of a TBI.  Again, cognitive deficits have been shown.  However, the most probative competent medical evidence of record finds that the symptoms and history exhibited by the Veteran are not consistent with TBI.  Although the Veteran and his representative have submitted in various that  he could have sustained a TBI, there is no objective evidence of record that the Veteran has experienced, sought treatment for or been diagnosed with residuals of a TBI with cognitive deficits. 

In the present case, there is no medical evidence of record relating any current residuals of a TBI.  In fact, the neuropsychological examiners reached the opposite conclusion.  Such findings were made after an evaluation of the Veteran and consideration of his relevant medical history.  As such, they are highly probative, and are unrefuted by other medical evidence of record.

The Board acknowledges that lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation. 38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372  (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence). For example, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation. Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).  Moreover, the Board is mindful that competent medical evidence is not necessarily required where the determinative issue in a case involves medical causation or a medical diagnosis. Davidson v. Shinseki, 581 F.3d 1313, 1316  (Fed. Cir. Sept. 14, 2009), citing Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Barr v. Nicholson, 21 Vet App 303 (2007) (lay testimony is competent to establish the presence of varicose veins); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis). 

In this case, although the Veteran is competent to describe symptoms of cognitive deficits, he is not competent to comment on the etiology of such a disorder or to diagnose a TBI.  In so finding, the Board acknowledges the Court's holding that a lay person may speak as to etiology in some limited circumstances in which nexus is obvious merely through observation, such as a fall leading to a broken leg. Jandreau, 492 F.3d 1372, 1376-77.  The instant case, however, involves a higher level of medical complexity, with numerous symptoms potentially attributable to different causes, and thus extends beyond a simple, lay-observable, cause and effect relationship.  Thus, in this case the Veteran is not competent to opine on the question of etiology and, therefore, a statement from him asserting a relationship between residuals of a TBI with cognitive deficits and service do not constitute competent medical evidence on which the Board can make a service connection determination. 

The Board notes that service connection can be granted on the basis of continuity of symptomatology.  Here, however, the weight of the competent evidence leads to the conclusion that there are no present residuals attributable to a TBI.  It stands to reason, then, that a continuity of relevant symptomatology, attributable to a TBI, has not been demonstrated here.  In any event, the Veteran has not specifically claimed that he has experienced chronic symptoms since service.  Moreover, the post-service evidence does not show any continued complaints with respect to residuals of a TBI.  Rather, the Veteran began presenting with complaints of memory loss in July 2007 and at that time he specifically denied any history of head trauma.  For these reasons, service connection based on continuity of symptomatology under 38 C.F.R. § 3.303(b) is not warranted. 

In conclusion, the Board finds that the preponderance of the evidence is against the claim for service connection for residuals of a TBI with cognitive deficits.  Because the preponderance of the evidence is against the claim, the benefit of the doubt provision does not apply.  Therefore, the Board concludes that service connection for residuals of a TBI with cognitive deficits is not warranted. See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).


Lumbar Spine Disability & Lower Extremities

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2011).  Separate diagnostic codes identify the various disabilities.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher rating is assigned if the disability more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

Where a veteran appeals the initial rating assigned for a disability when a claim for service connection for that disability has been granted, evidence contemporaneous with the claim for service connection and with the rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an [initial] rating on appeal was erroneous . . . ." Fenderson v. West, 12 Vet. App. 119, 126  (1999).  If later evidence obtained during the appeal period indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found. Id.; see also Hart v. Mansfield, 21 Vet. App. 505  (2007) (VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending).

Disabilities of the spine are to be evaluated under the general rating formula for rating diseases and injuries of the spine (outlined below). 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5242 (2011).  Intervertebral disc syndrome will be evaluated under the general formula for rating diseases and injuries of the spine or under the formula for rating intervertebral disc syndrome based on incapacitating episodes (outlined above), whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25. 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2011). 

Under the general rating formula for rating diseases and injuries of the spine, with or without symptoms such as pain (whether or not it radiates), stiffness or aching in the area of the spine affected by residuals of injury or disease, the following ratings will apply.  An evaluation of 10 percent is warranted if forward flexion of the thoracolumbar spine is greater than 60 degrees, but not greater than 85 degrees; or the combined range of motion of the thoracolumbar spine is greater than 120 degrees, but not greater than 235 degrees; there is muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or if there is a vertebral body fracture with loss of 50 percent or more of the height. 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5242. 

A 20 percent evaluation is warranted if forward flexion of the thoracolumbar spine is greater than 30 degrees, but not greater than 60 degrees; or the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or if there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243. 

A 40 percent evaluation is warranted if forward flexion of the thoracolumbar spine is to 30 degrees or less; or, if there is favorable ankylosis of the entire thoracolumbar spine. 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243. 

A 50 percent evaluation is warranted if there is unfavorable ankylosis of the entire thoracolumbar spine and a 100 percent evaluation is warranted if there is unfavorable ankylosis of the entire spine. 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243. 

There are several notes set out following the diagnostic criteria, which provide the following: First, associated objective neurologic abnormalities are to be rated separately under an appropriate diagnostic code. Second, for purposes of VA compensation, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of thoracolumbar spine is to 240 degrees.  Third, in exceptional cases, an examiner may state that, because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in the regulation.  Fourth, each range of motion should be rounded to the nearest 5 degrees. 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243. 

Note five provides that for VA compensation purposes, unfavorable ankylosis is a condition in which the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis. 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243. 

Note six provides that disabilities of the thoracolumbar and cervical spine segments shall be separately evaluated, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability. 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion is 0 to 30 degrees, and left and right later rotation is 0 to 30 degrees.  The normal combined range of motion of the thoracolumbar spine is 240 degrees. General Rating Formula, Note (2). 

Ankylosis is immobility and consolidation of a joint due to disease, injury, surgical procedure. Lewis v. Derwinski, 3 Vet. App. 259 (1992) (memorandum decision); Nix v. Brown, 4 Vet. App. 462, 465 (1993); and Shipwash v. Brown, 8 Vet. App. 218, 221 (1995).  Ankylosis is stiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint. Dinsay v. Brown, 9 Vet. App. 79, 81 (1996). 

Evaluations of intervertebral disc syndrome (IVDS) are assigned under Diagnostic Code 5243, which provides that the disability is to be rated either under the General Rating Formula or alternatively under the Formula for Rating IVDS Based on Incapacitating Episodes, whichever method results in a higher evaluation.  The schedular criteria for incapacitating episodes provides that a 10 percent evaluation is assigned for IVDS with incapacitating episodes having a total duration of at least one week but less than two weeks during the past twelve months.  A 20 percent evaluation is assigned IVDS with incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past twelve months.  A 40 percent evaluation is assigned in cases of incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past twelve months.  A 60 percent evaluation contemplates incapacitating episodes having a total duration of at least six weeks during the past twelve months. 38 C.F.R. § 4.71a.  

An "incapacitating episode" is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician. See 38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (1). 

When evaluating musculoskeletal disabilities, VA must, in addition to applying schedular criteria, functional loss of a joint due to limited or excessive movement, pain, weakness, excessive fatigability, or incoordination is demonstrated, to include during flare-ups and with repeated use, if those factors are not considered in the rating criteria. See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. §§ 4.40 and 4.45 (regarding arthritis) are to be considered in conjunction with the diagnostic codes predicated on limitation of motion. Johnson v. Brown, 9 Vet. App. 7 (1996). 

Finally, the Board notes that the joining of schedular criteria in the rating schedule by the conjunctive "and" in a diagnostic code does not always require all criteria to be met, except in the case of diagnostic codes that use successive rating criteria, where assignment of a higher rating requires that elements from the lower rating are met. Tatum v. Shinseki, 23 Vet. App. 152 (2009). 

In the present case, a 20 percent evaluation has been in effect throughout the rating period on appeal, not including two periods for which a temporary total rating is in effect (from May 17, 2007, to July 1, 2008, and from November 18, 2009, until June 1, 2010).  As the highest possible evaluation has already been achieved during the periods of temporary total rating, they are not for consideration, and the Board's use of the phrase "rating period on appeal" in this case is intended to exclude such periods of total rating.

The Board finds that a rating in excess of 20 percent is not warranted for the Veteran's lumbar spine disability for any portion of the period on appeal.  As indicated, the next-higher 40 percent rating is assignable if the Veteran's low back symptomatology more nearly approximates forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine. 38 C.F.R. § 4.71a, General Rating Formula.  The pertinent evidence of record here reveals symptoms characteristic of the presently assigned 20 percent level of impairment.

Private treatment records dated in May 2006 indicate that the Veteran was experiencing tenderness in the thoracolumbar junction that was axial, non-radicular.  He walked with a normal gait.  Range of motion was satisfactory.  Straight leg raising testing was negative, bilaterally.  Sensory, motor and reflex examination of the lower extremities was normal.  Peripheral circulation appeared adequate.  

A June 2006 MRI of the lumbar spine demonstrated a large central and right parasagittal soft disc protrusion at L2-L3 and a smaller central disc protrusion at L5-S1.  No significant encroachment on the S1 nerve roots was apparent.  

VA treatment notes dated in January 2007 demonstrate complaints of low back pain, muscle spasms, bilateral thigh numbness and tingling and leg jerking at night.  He denied bowel or bladder incontinence.  During a physical therapy consultation, the Veteran was able to forward flex and reach his toes.  Side bending and extension resulted in pain.  Lumbar paraspinal muscles were tight to palpation.  Neurological evaluation was within normal limits.  He did not voice pain or numbness in either leg.  In May 2007, range of motion testing demonstrated flexion to 90 degrees and extension to 30 degrees.  Lateral flexion and rotation were to 20 degrees, bilaterally.  Muscle strength was appropriate and equal, bilaterally.  No sensory deficit was noted.  

The Veteran was afforded a VA examination in March 2007.  He reported constant low back pain that increased with walking.  The pain radiated down his thighs.  He took pain medication and anti-inflammatories.  A month prior, he had a flare-up during which time he went to the emergency room.  Objectively, flexion was to 90 degrees, with pain at the endpoint.  Extension was limited to 15 degrees due to pain.  Lateral flexion was to 20 degrees, with pain at the endpoints, bilaterally.  Rotation was to 30 degrees, bilaterally.  Repetitive movements did not result in a decrease in range motion or additional pain, weakness, fatigue, or lack of endurance.  There was no objective evidence of painful motion, spasm, weakness or tenderness.  No fixed deformity was noted.  The Veteran did not report any periods of incapacitation in the past 12 months.  Upon examination, back pain did not radiate into the legs and neurological evaluation was normal.  

In May 2007, the Veteran underwent an L3 partial L3 bilateral laminectomy and L2-L3 microdiscectomy.   

In June 2007, the Veteran reported that he began experiencing pain and numbness in his legs approximately three weeks after his surgery.  

During an August 2007 a neurosurgical consultation, the Veteran reported that since his back surgery his bilateral leg pain had completely resolved.

In September 2007 and January 2008, a VA treatment provider submitted that the Veteran continued to experience pain and numbness in his legs since his May 2007 lumbar spine surgery.  

Neurological evaluation dated in September 2007 demonstrated that strength was 5/5 in the legs, except for some proximal weakness in the left proximal leg that was 4+/5.  Sensation was intact to light touch, pinprick and joint position sense.  Reflexes were 1+, bilaterally.  There was no clonus and toes were downgoing.  

In December 2007, a VA Memorandum indicated that the Veteran had been unable to attend Drill for six months due to injuries sustained while on active duty and the resulting surgery.  The Veteran's military occupation required him to stand for long periods of time, and sit and/or lie down on and around machinery/equipment.  He was also required to physically move heavy loads and crawl around on heavy equipment in order to perform maintenance.  Until the Veteran was able to satisfactorily perform his military duties, he was unable to attend Drill.

In February 2008, physical examination demonstrated discomfort on palpation of the lumbar spine musculature and moderate tenderness to palpation.  There was increased muscle tension, bilaterally.  Flexion was to 70 degrees and extension was to 20 degrees.  Lateral flexion and rotation were to 30 degrees, bilaterally.  There was increased pain with repetitive range of motion however, there was no decreased in range of motion.  There was no evidence of any foot drop or bowel or bladder incontinence. 

Upon VA examination dated in March 2008, the Veteran complained of back pain that made it difficult to drive long distances.  He also could not walk more than a half-mile and got up several times a night due to back pain.  He reported flare-ups of pain several times per day.  Objectively, there was discomfort and moderate tenderness to palpation of the lumbar spine musculature.  There was increased muscle tension over the lumbar musculature, bilaterally.  Flexion was to 70 degrees.  Extension was to 20 degrees.  Lateral flexion and rotation were to 30 degrees.  There was increased pain with repetitive range of motion, but no decrease in the range of motion that the Veteran could achieve.  There was no evidence of foot drop or bowel or bladder incontinence.  

In October and December 2008, the Veteran continued to endorse complaints of back pain and stiffness as well as left leg numbness.

In March 2009, the Veteran was afforded an additional VA examination.  He again complained of constant low back pain, as well as numbness in his thighs.  Objectively, his gait was normal and he did not use any assistive devices.  There were paravertebral muscle spasms upon palpation in the lumbar area and it was mildly tender to palpation.  Muscle strength was 5/5, bilaterally.  Leg muscles were well defined and not atrophied in any way.   Reflexes were 2+.  Sensation was intact to vibration and light touch.  The Veteran was able to walk on his toes and heels without difficulty.  Straight leg testing was negative.  Flexion was to 65 degrees, accompanied by a stretching sensation in the lower back.  Extension was to 15 degrees.  Lateral bending and rotation were to 25 degrees, bilaterally.   After repetitive motion, flexion increased to 75 degrees; however, it was accompanied by muscle spasms.  There was also increased pain with repetitive motion.  There was no evidence of fatigue, incoordination, or instability after repetitive motion.  There was no foot drop.  X-rays demonstrated a slightly reduced disc space L5-S1 consistent with degenerative disc and mild levoscoliosis.  An MRI demonstrated straightening of the upper lumbar spine.  There was also mild degenerative disc disease at L2-L3 and bulging discs at L2-L3, L4-L5, and L5-S1, with annular tears at L4-L5 and L5-S1 and superimposed small cental disc herniation at L4-L5 and posterior disc protrusion at L5-S1.  The MRI also demonstrated narrowing of the spinal canal and neural foramina.  The Veteran was diagnosed as having degenerative disc disease status post laminectomy with residuals as described.  The examiner noted that he found no evidence upon examination of radiculopathy or loss of sensation.  

In March 2009, the Veteran's VA treatment provider indicated that the Veteran experienced numbness in both his thighs and back of the lower legs that could be explained by the narrowing of the spinal canal and neural foramina noted on the May 2008 MRI.  

In his April 2009 VA Form 9, the Veteran reported that he experienced unfavorable ankylosis of the entire spine and chronic pain.  

In May 2009, the Veteran's VA treatment provider noted that she had been treating the Veteran since September 2007 and that he was experiencing chronic degenerative  disc disease of his lumbosacral spine that had no improved despite several years of surgical and non-surgical treatment.  He continued to suffer from chronic significant low back pain and numbness in his legs.  Due to these problems, he was unable to participate in any meaningful employment.  He opined that at that time the Veteran was unemployable and this was likely to continue for the foreseeable future.  

VA treatment notes dated in July 2009 note the presence of muscle spasms and tenderness of the lumbar spine.  Straight leg raising was negative.  There was no focal motor deficit.  There was decreased sensation in L2-3, L4-5 and L5-S1 dermatomal distribution. 

In November 2009, the Veteran underwent a decompressive lumbar microlaminectomy, extensive removal of a scar, bilateral microdiskectomy, and transforaminal lumbar interbody fusion, and posterior lumbar interbody fusion, instrumentation with pedicle screw fixation, extensive duraplasty and lateral fusion.  The discharge summary indicates that he remained neurologically intact.  

The Veteran was afforded an additional VA examination in November 2010.  Flexion was to 90 degrees and extension was to 30 degrees, without pain.  Lateral flexion and rotation were to 30 degrees, bilaterally, without pain.  There was no indication that repetitive motion resulted in any additional symptomatology. The board certified neurologist, with special certification in clinical neurophysiology and electrodiagnostic medicine, opined that it was less likely than not that the Veteran was experiencing lumbar radiculopathy.  He had undergone an L2, 3 lumbar fusion in November 2009 and the symptoms of low back pain and leg weakness had almost resolved.  There was no motor weakness or change in deep tendon reflexes.  Pinprick perception increased along lateral aspect of the right leg and foot.  Light touch perception was normal, position sense was normal in the big toes, and vibration sense perception was also normal.  

In March 2011, the Veteran presented for follow-up treatment for his low back pain.  He complained of tightness and stiffness, as well as numbness in the legs.  At that time, his main occupation was as an Army reservist on a part-time basis.  Physical examination demonstrated evidence of stiffness.  Lumbar flexion was within normal limits, without pain.  Extension was decreased, without pain.  Lateral flexion and rotation were within normal limits, bilaterally, without pain.  Gait and station was grossly intact.  He was able to walk on his heels and toes without difficulty.  Straight-leg raise testing was negative in both the sitting and supine positions. 

The evidence shows, in summary, range of motion limited by pain, but without symptoms more nearly approximating forward flexion of the thoracolumbar spine to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine, even when considering the lay and clinical evidence of functional limitation due to the DeLuca factors.  The Board acknowledges that the Veteran underwent lumbar fusion with stabilization of the L2-L3, L4-L5, in November 2009; however, the fusion of these two lumbar spine segments does not constitute unfavorable ankylosis of the entire thoracolumbar spine such as to warrant the next higher rating of 40 percent.  Additionally, a higher evaluation is not warranted on the basis of incapacitating episodes, as there is no objective evidence that he has had no evidence of bed rest prescribed by a physician. 

The Board, however, finds that separate evaluations are warranted on the basis of neurologic abnormalities in the Veteran's lower extremities.  Throughout the appeal, the Veteran has consistently complained of bilateral lower extremity weakness and radiating lumbar pain.  The Board notes that VA examiners in March 20099 and November 2010 have opined that the Veteran is not experiencing radiculopathy.  However, in neither case was the etiology of the Veteran's lower extremity symptomatology identified.  By contrast, the Veteran's VA treatment provider since 2007 has offered multiple statements as to the etiology of the Veteran's lower extremity complaints.  In September 2007, she submitted that the Veteran began experiencing lower extremity pain after his May 2007 lumbar surgery.  In March 2009, she submitted that the Veteran's bilateral lower extremity numbness could be explained by the narrowing of the spinal canal and neural foramina.  Although the record contains conflicting medical opinions as to whether the Veteran's right and left lower extremity symptomatology are secondary to his service-connected lumbar spine disability, the Board finds that the preponderance of the evidence indicates that the Veteran has separate, compensable, neurological manifestations of his service-connected low back disability.

Associated objective neurologic abnormalities are to be rated separately under an appropriate diagnostic code.  In this case, the Veteran presents with subjective complaints of bilateral lower extremity numbness and tingling.  Paralysis of the sciatic nerve is rated under the criteria of 38 C.F.R. § 4.124a, Diagnostic Code 8520. 

Complete paralysis of the sciatic nerve warrants an 80 percent evaluation; with complete paralysis of the sciatic nerve the foot dangles and drops, no active movement of the muscles below the knee is possible, and flexion of the knee is weakened or (very rarely) lost.  Incomplete paralysis of the sciatic nerve warrants a 60 percent evaluation if it is severe with marked muscular dystrophy, a 40 percent evaluation if it is moderately severe, a 20 percent evaluation if it is moderate or a 10 percent evaluation if it is mild. 38 C.F.R. § 4.124a, Diagnostic Code 8520. 

The term "incomplete paralysis" with peripheral nerve injuries indicates a degree of loss or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to the varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for mild, or at most, the moderate degree. See note at "Diseases of the Peripheral Nerves" in 38 C.F.R. § 4.124(a). 

The words "slight," "moderate" and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities. Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just." 38 C.F.R. § 4.6.  It should also be noted that use of terminology such as "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating. 38 C.F.R. §§ 4.2, 4.6. 

Pursuant to 38 C.F.R. § 4.123, the maximum rating that may be assigned for neuritis not characterized by organic changes will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis, i.e., no more than 40 percent.

The preponderance of the evidence shows that the Veteran's bilateral lower extremity symptomatology most nearly approximate to mild incomplete paralysis of the sciatic nerve bilaterally.  Overall, his bilateral radiculopathy has been manifested by subjective evidence of weakness, numbness, and pain.  Therefore, resolving all doubt in the Veteran's favor, entitlement to a separate 10 percent evaluation for right-sided mild incomplete paralysis of the sciatic nerve, as a neurological manifestation of lumbosacral strain, is granted, as well as entitlement to a separate 10 percent evaluation for left-sided moderate incomplete paralysis of the sciatic nerve, as a neurological manifestation of lumbosacral strain, is granted.

Accordingly, the Board finds that an evaluation in excess of 20 percent is not warranted for the Veteran's lumbar spine disability.  However, separate 10 percent ratings are warranted for neurologic abnormalities in the Veteran's lower extremities, characterized as right-sided moderate incomplete paralysis of the sciatic nerve and left-sided moderate incomplete paralysis of the sciatic nerve.  "Staged ratings" are not warranted because the schedular criteria for a higher rating were not met at any time during the period under appellate review. See Hart, 21 Vet. App. at 505. 

The Board must also determine whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities." 38 C.F.R. § 3.321(b)(1) (2011). 

An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability. Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization. Id. at 115-116.  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required. 38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116. 

In this case, the schedular evaluation is not inadequate.  An evaluation in excess of that assigned is provided for certain manifestations of the service-connected lumbar spine disability, but the medical evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disorder.  Importantly in this regard, the schedular criteria under 38 C.F.R. 4.71a, which provide ratings for orthopedic disabilities, specifically contemplate functional limitations due to such factors as pain and limitation of motion. See DeLuca, 8 Vet. App. 202.  As the rating schedule is adequate to evaluate the disability, referral for extraschedular consideration is not in order.


ORDER

Service connection for residuals of a TBI is denied.

An initial disability rating in excess of 20 percent for a lumbar spine disability is denied.

Subject to the law and regulations governing payment of monetary benefits, a separate 10 percent rating for mild incomplete paralysis of the sciatic nerve of the right lower extremity, is granted. 

Subject to the law and regulations governing payment of monetary benefits, a separate 10 percent rating for mild incomplete paralysis of the sciatic nerve of the left lower extremity, is granted.


REMAND

With respect to the claim of TDIU, a remand is necessary.  Indeed, a May 2009 letter from the Veteran's VA treatment provider indicates that he is "unable to participate in any meaningful form of employment."  

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the Veteran is precluded from obtaining or maintaining any gainful employment consistent with his education and occupational experience, by reason of his service-connected disabilities. 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2011).  

An award of TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more. 38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2011).  Moreover, 38 C.F.R. § 4.16(b) provides that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Such cases should be submitted to the VA Director of the Compensation and Pension Service for extra-schedular consideration when a veteran is unemployable by reason of service-connected disabilities, but fails to meet the percentage standards of 38 C.F.R. § 4.16(a). In such a submission, there should be a full statement as to the veteran's service-connected disabilities, employment history, educational and vocational attainment and all other factors having a bearing on the issue. 

While the Board does not have the authority to grant a TDIU on an extra-schedular basis in the first instance, it may decide whether the claim should be referred to the VA Director of the Compensation and Pension Service for consideration of an extra-schedular rating.  38 C.F.R. § 4.16(b).  Floyd v. Brown, 9 Vet. App. 88, 95 (1996).

As noted above, the record suggests that the Veteran is unemployable.  However, the percentage thresholds under 38 C.F.R. § 4.16(a) have not been met.  Accordingly, the matter is remanded so that the case may be reviewed by the VA Director of the Compensation and Pension Service.  Prior to that, however, the Veteran should be afforded another examination, for the purpose of determining whether he is rendered unemployable due to his service-connected disabilities, to include the radiculopathy of the lower extremities awarded in the instant decision.  


Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for an appropriate examination to determine whether it is at least as likely as not that his service-connected low back disability and its associated radiculopathy renders him unable to secure and follow a substantially gainful occupation.  Any opinion should be accompanied by a clear rationale.  If the examiner cannot respond without resorting to speculation, he or she should explain why a response would be speculative.  

2. If the benefit sought on appeal cannot be granted as a result of the above action, then forward the claims file to the Director of the Compensation and Pension Service for extraschedular consideration pursuant to 38 C.F.R. § 4.16(b).

3. Thereafter, the RO should readjudicate the claims. If any benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an opportunity to respond.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


